       Case 1:20-cv-00054-RH-GRJ Document 9 Filed 03/25/20 Page 1 of 3
                                                                            Page 1 of 3


          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION


JESSE HIEBLER, etc.,

             Plaintiff,

v.                                            CASE NO. 1:20cv54-RH-GRJ

AK SECURITY SERVICES, LLC,

             Defendant.

___________________________________________/


                           INITIAL SCHEDULING ORDER


      Because of the covid-19 pandemic, this order sets a schedule with a

presumptive discovery deadline and trial date two months later than would

ordinarily be set. The order does not delay the attorney conference, which can be

conducted by telephone, but a consented motion to delay the attorney conference

and other deadlines will be granted. The discovery deadline and trial date set at this

time will be delayed later if conditions warrant it. Safety will trump the schedule.

      IT IS ORDERED:

      1. The deadline for the Federal Rule of Civil Procedure 26(f) attorney

conference is April 28, 2020. At the conference, the attorneys and any


Case No. 1:20cv54-RH-GRJ
       Case 1:20-cv-00054-RH-GRJ Document 9 Filed 03/25/20 Page 2 of 3
                                                                               Page 2 of 3


unrepresented party must address the matters set out in Rules 16(b)(3)(A),

16(b)(3)(B), 16(c)(2), 26(f)(2), and 26(f)(3). Discovery may begin after the

attorney conference. The conference may be conducted remotely, and the

discovery plan and proposed schedule should take account of the covid-19

pandemic.

      2. The deadline to file the Rule 26(f) report is May 12, 2020. The report

must address the matters set out in Rules 16(b)(3)(A), 26(f)(2), and 26(f)(3), and

may address any other scheduling or case-management issue.

      3. Unless a change is agreed to by all parties and set out in the Rule 26(f)

report, or a change is ordered by the court, these are the deadlines for Rule 26

disclosures:

            (1) for 26(a)(1) disclosures, 14 days after the 26(f) attorney conference;

            (2) for 26(a)(2) disclosures, the deadlines set out in Rule 26(a)(2)(D);

            (3) for 26(a)(3) disclosures, the deadline set in an order for pretrial

                conference to be entered later or, if no such order is entered, the

                deadline set out in Rule 26(a)(3)(B).

      4. Absent good cause set out in the 26(f) report, the discovery deadline will

be November 30, 2020, and the trial will occur during the two-week period that

begins on March 15, 2021. These dates will be moved earlier if all parties so

request. The parties should not request a delay of these dates except for good

Case No. 1:20cv54-RH-GRJ
       Case 1:20-cv-00054-RH-GRJ Document 9 Filed 03/25/20 Page 3 of 3
                                                                             Page 3 of 3


cause. The covid-19 pandemic is good cause but will also be good cause for a later

continuance—so the attorneys need not assume a worst-case progression. A

conflict with the trial date is ordinarily good cause. That an attorney will be busy

on other matters between now and then ordinarily is not good cause.

      5. The parties must confer on whether to consent to have a magistrate judge

preside over the entire case. The 26(f) report must confirm that the parties have

conferred on this issue but must not set out the parties’ positions unless all parties

consent to have a magistrate judge preside.

      6. Discovery materials and Rule 26(a)(1) and (2) disclosures must be served

but must not be filed except for the reasons listed in Local Rule 26.1(A).

      7. Each nongovernmental corporate party must file a disclosure statement as

required by Federal Rule of Civil Procedure 7.1. If not filed sooner, the statement

must be filed within 14 days after entry of this order.

      SO ORDERED on March 25, 2020.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 1:20cv54-RH-GRJ
